March 30, 2005

     
Mr. Christopher S. Alexander
 

 
    President and Chief Executive Officer

 
   
HYPERCOM CORPORATION
2851 W. Kathleen Road
Phoenix, Arizona 85053
Re:
 


Amended Employment Agreement

Dear Chris:

Upon execution by you, this letter will constitute the first amendment to that
employment agreement dated February 4, 2004 between Hypercom Corporation (the
“Company”) and you (the “Agreement”) (this amendment, the “Amendment”). Unless
otherwise superseded by this Amendment, the terms of the Agreement will remain
in full force and effect until the expiration of this Amendment.

I. Paragraph 1 of the Agreement is deleted in its entirety and replaced with the
following:



  1.   Term. This Agreement will be effective as of 12:00 noon on March 31, 2005
and will terminate after the close of business on March 31, 2007.

II. Paragraph 2 of the Agreement is deleted in its entirety and replaced with
the following:



  2.   Positions with the Company. Effective as of 12:00 noon on March 31, 2005,
this letter confirms your resignation from the positions of President, Chief
Executive Officer and Chairman of the Board of Directors of the Company and each
of its subsidiaries and affiliates. During the term of this Agreement, you will
remain employed with the Company in the following capacities:



  (a)   Special Assistant to the Board and CEO. You will serve as the special
assistant (“Special Assistant”) to the Company’s Board of Directors and Chief
Executive Officer (“CEO”) and you will faithfully and diligently perform all
duties commensurate with this position, as such duties may be defined from time
to time by either the Chairman of the Board of Directors of the Company
(“Chairman”) or the CEO. You will report directly and exclusively to the
Chairman and the CEO. Except as directed in writing by the Chairman or CEO and
subject to those other limitations imposed on you by the Chairman or CEO
pursuant to this subparagraph (a), you agree that in your capacity as Special
Assistant to the Board and CEO:



  (1)   Except as necessary to fulfill your obligations as a director as
provided for in Paragraph 2(b) below, all contact with the Company and any work
performed for or on behalf of the Company must be obtained, discussed, delivered
and communicated exclusively with and through either the Chairman or the CEO.



  (2)   You cannot hold yourself out as an officer of the Company, nor bind or
obligate the Company in any manner whatsoever.



  (3)   You cannot speak with stock or other analysts, shareholders, suppliers,
customers or other third parties in relation to Company (other than shareholders
who are family or friends, as to which you may discuss non-confidential
information in the ordinary course).



  (4)   You may pursue other employment, provided, however, that any such other
employment or pursuit of employment cannot be adverse to the Company’s interests
and cannot interfere with your obligation to fulfill your duties with the
Company.



  (5)   It is not anticipated that you will participate in the search process
for either a new Chief Executive Officer or Chief Financial Officer of the
Company, although you will have the opportunity to meet with candidates, cast
your vote for or against candidates and discharge those other duties imposed
upon you by law in your capacity as a director, as provided for below.



  (b)   Director. You may continue to provide services to the Company in your
capacity as director, provided, however, that you agree that you will, without
further action, be deemed to have resigned as a director of the Company (and
each of its affiliates and subsidiaries) at the request of a majority of the
Board (except you).

III. Paragraph 3 of the Agreement is deleted in its entirety and replaced with
the following:



  3.   Compensation. You will receive the following compensation for those
services provided for in this Agreement:



  (a)   You will receive an annualized salary of $450,000 per year, paid in
equal installments in accordance with the Company’s salary payment policies as
in effect from time to time.



  (b)   You will be able to retain any stock options granted to you, subject to
the terms and conditions thereof and of applicable Company plans, provided,
however, that you hereby forfeit all your unvested options, other unvested
awards of stock (including your restricted stock), and any and all other forms
of incentive compensation as of the effective date of this Agreement.



  (c)   You will not participate in any bonus, option, restricted stock or other
incentive plan.



  (d)   You may participate in any 401(k) plan, stock purchase plan, medical
plan and/or other group benefit plans, either currently in effect or as may be
established from time to time by the Board, for which you as an employee of the
Company are, and remain, eligible to participate. (You acknowledge that you will
not be entitled to any benefits under any discretionary plan unless actually
provided to you in accordance with such plan).



  (e)   You will be permitted to take vacations and sick leave, in accordance
with the Company’s policies and procedures as in effect for employees of the
Company.



  (f)   You recognize and agree that, as of March 31, 2005, the Company’s
obligations to reimburse membership dues, fees and expenses, including without
limitation your golf club membership will terminate, except as contemplated in
Paragraph 4.



  (g)   You recognize and agree that at the end of the term of this Agreement,
you will not be entitled to any further compensation from the Company, except as
may be required by law or pursuant to the provisions of an applicable Company
benefit plan. Nothing herein shall limit the Company’s ability to terminate you
for cause, without cause, or upon death or disability as more fully provided in
your February 4, 2004 employment agreement, as modified hereby.

IV. Paragraph 4 is deleted in its entirety and replaced with the following:



  4.   Business Expenses. The Company will pay or reimburse you for all ordinary
and necessary business expenses incurred or paid by you in furtherance of the
Company’s business, in accordance with the Company’s policies and procedures,
and subject to the prior approval of the Chairman or CEO.



  V.   Paragraph 6 is amended by deleting the phrase “for reasons other than
those set forth in Paragraph 9 below.”

VI. Paragraph 7(c) is deleted in its entirety.

VII. Paragraph 8 is deleted in its entirety and replaced with the following:



  8.   Termination by the Company other than for Cause. If the Company
terminates you without Cause, you will be paid the balance of the compensation
due to you under Paragraph 3, through March 31, 2007, in equal installments in
accordance with our salary payment policy then in effect.

VIII. Paragraph 9 is deleted in its entirety.

IX. The following additional paragraphs are added after Paragraph 16 of the
Agreement:



  17.   Deferred Compensation Payout. Subject to applicable law and regulations,
the terms of that deferred compensation agreement between the Company and you,
effective July 1, 2002 and amended on May 16, 2004, are amended, such that
effective April 1, 2005, any amounts that you have deferred or continue to defer
will not earn any interest.



  18.   Retention of Documents. You agree to abide by all Company policies and
federal or state laws governing the retention of records, documents and any and
all work product and information as each relates to Company business and
potential or pending litigation.



  19.   No Disparagement or Discussion. You agree that as part of the
consideration for this Agreement, you will not make disparaging or derogatory
remarks, whether oral or written, about the Company or any of its past, present,
or future officers, directors, employees, agents, customers or suppliers. You
also agree that you may not characterize your resignation as an officer (and
director, when this occurs) other than as a voluntary retirement or resignation
and without further detail or embellishment.

20. Use and Return of Company Property.



  (a)   During the term of your relationship with the Company and unless and
until requested otherwise by either the Chairman or the CEO, you may have access
to the Company’s Atlanta office for any work performed for the Company, which
access shall include office space and equipment. In addition, you will be
provided with a laptop computer to use in your capacity as Special Assistant to
the Company. You may retain this laptop as your property after the term of this
Agreement. The Company agrees to load onto this laptop a mirror copy of the
drive or drives on the laptop currently used by you in your employment. At the
termination of your employment, all information contained in the laptop
regarding the Company must be returned to the Company and any copies in your
possession destroyed.



  (b)   On or around March 31, 2005, you agree to return to the Company any and
all Company property, including without limitation, your Company credit cards,
security badges and access cards, keys, all computing devices, including your
Blackberry and laptop computer, provided, however, that you may keep your
cellular phone at your own expense, and your laptop computer as described above.
You also acknowledge and agree that you will be removed from the Company’s email
system, effective March 31, 2005. You will turn in all requests for
reimbursement of business expenses for the period ending March 31, 2005 by the
close of business on such date, except for expenses related to your month end
trip, which will be submitted by April 15, 2005.

21. Release and Covenant Not to Sue.



  (a)   Each party hereby forever releases, discharges, cancels, waives, and
acquits the other party and its or his representatives (which shall include, as
applicable, spouse, heirs, executors, administrators, successors, assigns,
affiliates, subsidiaries, corporate parents, agents, directors, officers,
owners, attorneys) of and from any and all rights, claims, demands, causes of
action, obligations, damages, penalties, fees, costs, expenses, and liability of
any nature whatsoever, whether in law or equity, which a party has, had or may
hereafter have against it arising out of, or by reason of, any cause or matter,
existing as of the date of execution of this Agreement, WHETHER KNOWN TO THE
PARTY AT THE TIME OF EXECUTION OF THIS AGREEMENT OR NOT, other than for breach
of this Agreement.



  (b)   This FULL WAIVER OF ALL CLAIMS includes, without limitation, attorney’s
fees, any claims, demands, or causes of action arising out of, or relating in
any manner whatsoever to, your employment and/or retirement from employment from
Company, such as, BUT NOT LIMITED TO, any charge, claim, lawsuit or other
proceeding arising under the Civil Rights Act of 1866, 1964, 1991, Title VII as
amended by the Civil Rights Act of 1991, the Americans with Disabilities Act,
the Age Discrimination in Employment Act (ADEA), the Labor Management Relations
Act (LMRA), the Employee Retirement Income Security Act (ERISA), the
Consolidated Omnibus Budget Reconciliation Act, the Fair Labor Standards Act
(FLSA), the Equal Pay Act, the Rehabilitation Act of 1973, and the Family and
Medical Leave Act of 1993, worker’s compensation laws, or any other federal,
state, or local statute, or any contract, agreement, plan or policy.



  (c)   Each party further covenants and agrees not to institute, nor cause to
be instituted, any legal proceeding, including filing any claim or complaint
with any government agency alleging any violation of law or public policy or
seeking worker’s compensation, against the other party (or any of its
representatives) premised upon any legal theory or claim whatsoever, including
without limitation, contract, tort, wrongful discharge, personal injury,
interference with contract, breach of contract, defamation, negligence,
infliction of emotional distress, fraud, or deceit, except to enforce the terms
of this Agreement.



  (d)   Each party acknowledges that the considerations afforded the party under
this Agreement are in full and complete satisfaction of any claims a party may
have or had to the date hereof, including any arising out of your employment
with the Company or retirement therefrom.



  (e)   The foregoing shall not apply to any conduct that constituted fraud,
involved an intentional or reckless misstatement or omission, or was not
performed in good faith and in (or at least not opposed to) the best interests
of the Company.



  (f)   Nothing herein shall limit or modify the Company’s obligations to
indemnify you and advance expenses to you, as more fully provided in the
Company’s certificate of incorporation and bylaws.



  22.   Time Period of Considering or Canceling This Agreement. You acknowledge
that you have been offered a period of time of at least twenty-one (21) days to
consider whether to sign this Agreement, which you have waived, and the Company
agrees that you may cancel this Agreement at any time during the seven (7) days
following the date on which this Agreement has been signed by all parties to
this Agreement. In order to cancel or revoke this Agreement, you must deliver to
the Company c/o Hypercom Corporation, Attn: General Counsel, 2851 W. Kathleen
Road, Phoenix, Arizona 85053, written notice stating that you are canceling or
revoking this Agreement. If this Agreement is timely cancelled or revoked, none
of the provisions of this Agreement shall be effective or enforceable and the
Company shall not be obligated to make the payments to you or to provide you
with the other benefits described in this Agreement.



  23.   Legal Counsel. You acknowledge that (a) Snell & Wilmer LLP is counsel to
the Company, (b) you have consulted with or have had the opportunity to consult
with independent counsel of your own choice concerning this Agreement, and
(c) you have read and understand this Agreement, are fully aware of its legal
effect, and have entered into it freely based on your own judgment and not on
any representations or promises other than those contained in this Agreement.

Very truly yours,

/s/ William Keiper



      William Keiper
Chairman of the Board and Interim President and Chief
Executive Officer

ACCEPTED:

/s/ C.S. Alexander
Christopher S. Alexander

Date: March 30, 2005

